Exhibit 10.2

 

EXECUTION COPY

 

TRANSACTION BONUS AGREEMENT

 

This Transaction Bonus Agreement (the “Agreement”), by and between Network
Engines, Inc., a Delaware corporation (the “Company”) and Douglas G. Bryant (the
“Executive”) is dated June 18, 2012.

 

WHEREAS, the Company is engaged in a sale process pursuant to which the Company
will be sold to an unrelated third party (the “Sale”);

 

WHEREAS, the services of the Executive are an integral part of the successful
consummation of the Sale and the continued preservation of the Company’s
business pending the consummation of such Sale; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) desires to
incentivize the Executive to continue in the employ of the Company and to
maximize the value of the Company pending the consummation of such Sale by
providing Executive with the opportunity to receive a transaction bonus (the
“Transaction Bonus”).

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Transaction Bonus.      To incentivize
Executive and to encourage him to work towards the successful consummation of a
Sale, and subject to such Sale being approved by the Board and the shareholders
of the Company, the Company shall pay Executive a Transaction Bonus in a lump
sum cash payment equal to $475,000.  The Transaction Bonus shall be paid with
the Company’s first payroll on or following the consummation of the Sale.

 

2.                                       Forfeiture.      If Executive’s
employment with the Company is terminated for any reason prior to the
consummation of the Sale, Executive shall forfeit all right, title and interest
in and to the Transaction Bonus and the Company will no longer be obligated to
pay Executive any part of the Transaction Bonus.

 

3.                                       Conditions to Payment.      The
Company’s obligation to pay Executive the Transaction Bonus is subject to
Executive’s continued performance in good-faith of all of his duties and
responsibilities as an employee of the Company and any other duties and
responsibilities reasonably requested by the Company in connection with the
contemplated Sale.

 

4.                                       No Right to Continued Employment.     
Nothing contained in this Agreement conveys upon the Executive the right to
continue to be employed by the Company or any successor thereto, constitutes a
contract or agreement of employment or restricts the Company’s or any
successor’s right to terminate Executive’s employment at any time, with or
without cause.

 

5.                                       Tax Withholding.      The Transaction
Bonus shall be subject to federal, state and local income tax and employment tax
withholding, as is required by applicable law at the time of payment, and the
Company may make any necessary arrangements in order to effectuate any such
withholding.

 

--------------------------------------------------------------------------------


 

6.                                       Excess Parachute Payment
Limitation.       Notwithstanding anything in this Agreement to the contrary, if
the receipt of the Transaction Bonus or any other amounts under any other
agreement (collectively, the “Payments”) would subject the Executive to tax
under Section 4999 of the Internal Revenue Code of 1986, as amended, the
Payments shall be reduced in accordance with Section 4.4 of the Executive’s
Amended and Restated Executive Retention Agreement dated January 11, 2008.

 

7.                                       Successors and Assigns.      This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and each of their respective successors, assigns, beneficiaries, heirs, and
representatives, as applicable.  Executive may not assign his rights under this
Agreement (except by will or the laws of descent and distribution).

 

8.                                       Severability.      If any provision of
this Agreement is or becomes invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired.

 

9.                                       Counterparts.     This Agreement may be
executed in counterparts and so executed shall constitute one agreement binding
on the parties hereto, notwithstanding that the parties are not signatories to
the original or the same counterpart. The exchange of a fully executed Agreement
(in counterparts or otherwise) by facsimile or by electronic delivery in .pdf
format shall be sufficient to bind the parties to the terms and conditions of
this Agreement.

 

10.                                 Applicable Law.    The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal laws of the Commonwealth of Massachusetts, without regard to
conflicts of laws principles.

 

11.                                 Entire Agreement.      This Agreement,
contains and constitutes the entire agreement between Executive and the Company
pertaining to the subject matter hereof.  Any modifications of this Agreement
must be in writing and signed by Executive and a duly authorized officer of the
Company.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the day and year first set forth above.

 

 

NETWORK ENGINES, INC.

 

 

 

 

 

By:

/s/ John Blaeser

 

 

Name: John Blaeser

 

 

Title: Chairman of the Board

 

 

 

 

 

/s/ Douglas Bryant

 

Douglas G. Bryant

 

--------------------------------------------------------------------------------